[Cite as In re K.M.P., 2019-Ohio-4551.]




                     IN THE COURT OF APPEALS
           FIRST APPELLATE DISTRICT OF OHIO
                      HAMILTON COUNTY, OHIO




IN RE: K.M.P.                                    :   APPEAL NOS. C-180589
                                                                  C-180590
                                                 :     TRIAL NOS. 17-68z
                                                                  17-1681z

                                                 :       O P I N I O N.




Appeals From: Hamilton County Juvenile Court

Judgments Appealed From Are: Reversed and Causes Remanded

Date of Judgment Entry on Appeal: November 6, 2019



Joseph T. Deters, Hamilton County Prosecuting Attorney, and Alex Scott Havlin,
Assistant Prosecuting Attorney, for Appellee State of Ohio,

Ravert J. Clark, for Appellant K.M.P.
                     OHIO FIRST DISTRICT COURT OF APPEALS



ZAYAS, Presiding Judge.

        {¶1}   K.M.P. appeals the juvenile court’s denial of his request for credit

toward his adult sentence for the time that he was in detention pending disposition

of the delinquency charges.   Because we find that K.M.P. was entitled to credit for

the time that he was detained awaiting disposition, we reverse the judgment of the

trial court.

                              Relevant Background

        {¶2}   On December 4, 2017, K.M.P. admitted to and was adjudicated

delinquent for offenses that constituted aggravated robbery and felonious assault if

committed by an adult. In exchange for the admissions, the state withdrew its

motions of relinquishment of jurisdiction to the general division of the common

pleas court.

        {¶3}   At the disposition, the juvenile court ordered that K.M.P. be confined

to the Department of Youth Services (“DYS”) for a total minimum commitment of

five years, with the maximum commitment until his 21st birthday, with credit for the

351 days of confinement pending his disposition.

        {¶4}   The trial court also made the appropriate findings to impose a serious

youthful offender (“SYO”) dispositional sentence and imposed “a sentence available

for the violation, as if the child were an adult, under Chapter 2929. of the Revised

Code” in accordance with R.C. 2152.13. R.C. 2152.13(D)(2)(a)(i). The court imposed

an aggregate seven-year sentence, with 351 days of credit, which was stayed pending

the successful completion of the juvenile disposition.

        {¶5}   Six days later, K.M.P. was transferred to DYS. He received a total

credit of 357 days for the days he served prior to arrival at DYS. This court affirmed




                                              2
                       OHIO FIRST DISTRICT COURT OF APPEALS



K.M.P.’s adjudication and disposition.

       {¶6}     In April 2018, the state filed a motion to invoke the adult portion of

the dispositional sentence pursuant to R.C. 2152.14. Prior to the hearing on the

motion, the parties reached an agreement. K.M.P. stipulated that he was currently

serving the juvenile portion of an SYO dispositional sentence, he was 17 years old and

had been admitted to a DYS facility, and he had committed acts that demonstrated

he was unlikely to be rehabilitated during the remaining period of juvenile

jurisdiction.

       {¶7}     In exchange for the admissions, the state agreed to a two-year

reduction of the previously stayed adult sentence whereby the five years on the

aggravated robbery and the two years on the felonious assault would be served

concurrently instead of consecutively. The court accepted the agreement. K.M.P.

requested credit for the 357 days that he was in detention pending disposition of the

charges in addition to the 273 days that he was held by DYS, for a total of 630 days.

The state argued that under R.C. 2152.14(F), K.M.P. was only entitled to the 273 days

that he had been held in DYS under the juvenile portion of his disposition. Although

the trial court had previously determined that K.M.P. was entitled to credit for the

confinement pending disposition in the SYO sentencing findings, the court denied

his request for the credit when it invoked the adult portion of the sentence.

       {¶8}     On appeal, in a single assignment of error, K.M.P. contends that the

juvenile court erred by not crediting the 357 days that K.M.P. was detained pending

the resolution of the juvenile complaints as required by R.C. 2152.14(F).

                                 Law and Analysis

       {¶9}     The issue before us presents a question of statutory interpretation. See

In re D.S., 148 Ohio St. 3d 390, 2016-Ohio-7369, 71 N.E.3d 223, ¶ 13. R.C. 2152.13


                                               3
                      OHIO FIRST DISTRICT COURT OF APPEALS



governs the imposition of an SYO dispositional sentence and requires the court to

impose a dispositional sentence “as if the child were an adult, under Chapter 2929.

of the Revised Code.” R.C. 2152.13(D)(2)(a)(i). When imposing the dispositional

sentence, the juvenile court must determine the number of days that the juvenile had

been confined “for any reason arising out of the offense for which the offender is

being sentenced and by which the department of rehabilitation and correction must

reduce the definite prison term imposed on the offender as the offender’s stated

prison term.” R.C. 2929.19(B)(2)(g)(i). R.C. 2967.191 requires the department of

rehabilitation and correction to reduce the prison term “by the total number of days

that the prisoner was confined for any reason arising out of the offense for which the

prisoner was convicted and sentenced, including * * * confinement in a juvenile

facility.”

        {¶10} In this case, the juvenile court followed the statutory mandates and

determined the number of days that K.M.P. was confined awaiting adjudication and

disposition. The court credited K.M.P. with the 351 days that he had been confined

prior to the disposition. After imposing the sentence, the juvenile court stayed the

adult portion of the sentence “pending the successful completion of the traditional

juvenile disposition.” R.C. 2152.13(D)(1)(c). When the juvenile court invoked the

stayed sentence because K.M.P. did not successfully complete his juvenile

disposition, the judge was merely required to remove the stay. See In re J.V., 134
Ohio St. 3d 1, 2012-Ohio-4961, 979 N.E.2d 1203, ¶ 8.

        {¶11} In addition to removing the stay, if the court issues an order invoking

the adult sentence, it shall include in the order:

        the total number of days that the person has been held in detention or




                                                4
                      OHIO FIRST DISTRICT COURT OF APPEALS



       in a facility operated by, or under contract with, the department of

       youth services under the juvenile portion of the dispositional

       sentence[,] * * * plus any additional days the person is held in a

       juvenile facility or in detention after the order is issued and before the

       person is transferred to the custody of the department of rehabilitation

       and correction.

R.C. 2152.14(F).

       {¶12} In this case, the trial court imposed the stayed adult portion of

K.M.P.’s SYO dispositional sentence, which included the credit the court had already

calculated for the detention pending adjudication and disposition. In addition to the

351 days of credit contained in the SYO dispositional sentence, the juvenile court was

required to give K.M.P. additional credit for the time he was held in DYS while

serving the juvenile portion of the dispositional sentence and any days in detention

awaiting transfer and include the credit in the order. See R.C. 2152.14(F).

                                     Conclusion

       {¶13} Because the trial court did not give K.M.P. credit for the 351 days that

he was in detention pending disposition and the six days he was detained prior to his

transfer to DYS, we sustain K.M.P.’s assignment of error. We reverse the judgments

of the trial court and remand the cause to the juvenile court to properly calculate and

award the confinement credit.

                                             Judgments reversed and cause remanded.
BERGERON and WINKLER, JJ., concur.


Please note:
       The court has recorded its own entry this date.




                                                5